Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Debray (U.S. Publication No. 2016/0036122) discloses a terahertz device (figs. 1A and 1B), comprising: a terahertz element (111), generating an electromagnetic wave: a dielectric (134); a recessed portion (fig. 1B); and a reflecting portion (113), comprising a portion opposing the terahertz element through the recessed portion and reflecting the electromagnetic wave toward a direction, wherein the electromagnetic wave is generated from the terahertz element.
Prior art fails to teach, nor render obvious, a dielectric material and surrounding the terahertz element; a gas space, comprising a gas; and the reflecting portion comprising a portion opposing the terahertz element through the dielectric and the gas space and reflecting the electromagnetic wave toward a direction, wherein the electromagnetic wave is generated from the terahertz element and transmitted through the dielectric and the gas space; wherein, an element refractive index, which is a refractive index of the terahertz . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Robert Karacsony/Primary Examiner, Art Unit 2845